ATF0890
Paul Jimenez
William Holland

Location:

7440 Dean Martin Dr Unit N/A , Las Vegas, Nevada 89139

Narrative:

On March 26, 2020, Industry Operations Investigator (IOI) Jonathan Han and Area Supervisor (AS) Clint Thompson arrived at Nellis
Auction located in Las Vegas, Nevada to assist Federal Firearms Licensee, Jimenez Arms Inc (FFL# 9-88-00873) with the discontinuance of
business process At Nellis Auction located at 7440 Dean Martin Dr , Ste 204, Las Vegas, NV 89139, IOI Han met with Paul Jimenez
                     ), Responsible Person (RP) of Jimenez Arms Inc and William Holland (                     ), Representative of
Nevada District Court Receiver

Jimenez Arms Inc filed for bankruptcy with Nevada District Court The remaining firearms inventory was transferred to the bankruptcy
court representative, Holland Prior to executing ATF Form 4473, Firearms Transaction Record, IOI Han and AS Thompson conducted a
physical inventory of the firearms being transferred to the bankruptcy court During the physical inventory, IOI Han identified two illegal
firearms located inside a box labeled “ATF ” Jimenez stated that the two illegal firearms were reported to ATF and awaiting a pick up from
ATF personnel The details (see attached pictures) of the illegal firearms are the following:

Firearm 1

Manufacturer: Jennings

Model: J-22

Caliber: 22

SN: Completely filed off



Firearm 2



Manufacturer: Jimenez Arms

Model: JA-22

Caliber: 22

SN: 1126376 (with scratches)



The two illegal firearms are currently in possession of Holland, the representative of the bankruptcy court Holland stated that he would
secure the two firearms until ATF personnel are available to seize them Holland provided the following contact information:



William Holland

Nevada District Court Receiver

2850 S Jones Blvd , Suite 1

Las Vegas, Nevada 89146

                 Office

                 Cellular

Research Method(s):
  Completed Date                     Type                                  Description                                     Results
No items




After the Report of Suspicious Activity is Closed:

   1 Click here to open a new email The new email will automatically include the ATF employee's email address in the "To" line
   2 Verify the subject line contains the ID Number (SUS-2328 )
   3 Copy one of the below statuses that pertains to the information and paste it into the body of the email

           a Closed – No further action (Note: If you choose this, you must provide a reason)
           b Sent to Criminal Enforcement
           c Closed – Intelligence Product Created

   4 Ensure your email contains the ID number (SUS-2328) number in the subject line and outcome of the information in the body of the



                                                                                                                                     ATF0891
    email
  5 Click “send” to send your email regarding the outcome

<Altered SN Pics pdf>
<Obliterated SN pics pdf>




                                                            ATF0892
From:                ATF Notifications
To:                  Thompson, Clint R.
Subject:             Licensing Center Update: 9-88-00873
Date:                Wednesday, April 1, 2020 2:20:51 PM
Attachments:         ATF Form 4473 Inventory.pdf
                     Property Receipt Jimenez Arms Inc signed.pdf
                     Discontinuance Summary.pdf


*This is an automated email. Please do not reply.*


Action requested by Area Supervisor Clint Thompson in reference to JIMENEZ ARMS INC . An update to FLS may be
necessary.



Spartan Inspection Number: No associated Inspection Number
Action Type: License Discontinuance  

Licensee/Permittee Information:
Business Name: JIMENEZ ARMS INC
RDS Key: 98800873

Narrative:
The licensee discontinued due to bankruptcy proceedings and eviction from the licensed business premises.


For further information or questions please contact:

Area Supervisor Clint Thompson
San Francisco Field Division
Las Vegas III (IO) Field Office




                                                                                                            ATF0893
ATF0894
ATF0895
ATF0896
ATF0897
ATF0898
ATF0899
ATF0900
ATF0901
ATF0902
ATF0903
ATF0904
ATF0905
ATF0906
ATF0907
ATF0908
ATF0909
ATF0910
ATF0911
ATF0912
ATF0913
ATF0914
ATF0915
ATF0916
ATF0917
ATF0918
U.S. Department of Justice
Bureau of Alcohol, Tobacco, Firearms and Explosives       License Discontinuance




Licensee/Permitee Information

RDS Key:
9-88-00873

Business Name:
JIMENEZ ARMS INC

Mailing Address:
7380 EASTGATE ROAD SUITE 150
HENDERSON , NV 89011

Requester:
7240189c69da4bf793fa08ac9adcf0ac

Date Discontinuance Requested:
02/20/2020
Reason Out Of Business:
Bankruptcy


Licensee Records


   Submitted to the Federal Licensing Center


Licensee Inventory


   Inventory sold to non-licensee or non-permittee
                                                                                   ATF0919
                                                      1
License Discontinuance Request


Requested in Person:
Yes


No Copy of Original License:
The original license certificate was forwarded to ATF Out of Business Record Center along with the required records.




                                                                                                                       ATF0920
                                                               2
From:                Thompson, Clint R.
To:                  Beitzel, Debra L.
Cc:                  Han, Jonathan J. (Jonathan.Han@atf.gov)
Subject:             FW: Licensing Center Update: 9-88-00873
Date:                Wednesday, April 1, 2020 4:07:00 PM
Attachments:         ATF Form 4473 Inventory.pdf
                     Property Receipt Jimenez Arms Inc signed.pdf
                     Discontinuance Summary.pdf




From: ATF Notifications
Sent: Wednesday, April 01, 2020 11:21 AM
To: Thompson, Clint R.
Subject: Licensing Center Update: 9-88-00873

*This is an automated email. Please do not reply.*


Action requested by Area Supervisor Clint Thompson in reference to JIMENEZ ARMS INC . An update to FLS may be
necessary.



Spartan Inspection Number: No associated Inspection Number
Action Type: License Discontinuance     

Licensee/Permittee Information:
Business Name: JIMENEZ ARMS INC
RDS Key: 98800873

Narrative:
The licensee discontinued due to bankruptcy proceedings and eviction from the licensed business premises.


For further information or questions please contact:

Area Supervisor Clint Thompson
San Francisco Field Division
Las Vegas III (IO) Field Office




                                                                                                            ATF0921
From:          Beitzel, Debra L.
To:            Thompson, Clint R.
Subject:       New App 9-88-06010
Date:          Wednesday, April 8, 2020 12:13:02 PM
Attachments:   image001.png
               9-88-06010 JA INDUSTRIES LLC.pdf




                                                      ATF0922
                                          DEPARTMENT OF JUSTICE
                            BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES
                                              244 NEEDY ROAD
                                          MARTINSBURG, WV 25405



                                                                                                      901020
                                                                                                         5300
                                                                                                     4/8/2020
            MEMO TO:          CLINT THOMPSON
                       AREA SUPERVISOR Las     Vegas

             FROM:             Debbie Beitzel
                       FEDERAL FIREARMS LICENSING CENTER

             DATE:     4/8/2020

            SUBJECT: FFL NUMBER: 9-88-06010 JA INDUSTRIES LLC
                    Trade name:


Federal Firearms License was received in the Federal Firearms Licensing Center. Required documentation as
reflected below was not included. Please obtain the requested additional documentation, as indicated and/or
have the applicable and appropriate corrections made as indicated. Please ensure all documents are included
with the applicable ATF Form 5700.14, Assignment and Report, and that any amendments/corrections are
clearly identified in item 11, ATF Officer’s Recommendation: Please return this original application to us
since we are no longer making copies of applications.



        •    New App., Type 07
        •    Please have the applicant initial any strikeouts or changes to this
             application.




                                                                                              ATF0923
ATF0924
ATF0925
ATF0926
ATF0927
ATF0928
ATF0929
From:             Thompson, Clint R.
To:               Han, Jonathan J.
Subject:          FW: New App JA INDUSTRIES LLC 9-88-06010
Date:             Thursday, April 9, 2020 5:03:00 PM
Attachments:      image001.png
                  9-88-06010 JA INDUSTRIES LLC.pdf


Assigned. Thanks.


From: Beitzel, Debra L.
Sent: Wednesday, April 08, 2020 9:13 AM
To: Thompson, Clint R.                                 >
Subject: New App 9-88-06010




Thank you

Debra L Beitzel
Legal Instruments Examiner
United States Department of Justice
Bureau of Alcohol, Tobacco, Firearms & Explosives
244 Needy Rd
Martinsburg, WV 25405
Federal Firearms Licensing Center
1-866-662-2750 office   1-866-257-2749 fax
               direct




                                                             ATF0930
ATF0931
From: Grim, Matthew S.
Sent: Tuesday, April 14, 2020 10:15 AM
To: Thompson, Clint R.                         ; Han, Jonathan J.
Subject: Jimenez How To Trace Guide

Clint, Jonathan,
Did either of you receive a Cheat Sheet or “How To” Trace Guide from Paul Jimenez? Most
of the larger manufactures we deal with send something records to give our tracers an idea of
how to locate records. Please let me know. If not, I will probably have to contact Mr.
Jimenez and see if he can put something together.

Matthew S. Grim
Program Manager (IO)
Tracing Operations & Records Mgt. Branch
ATF National Tracing Center Division
244 Needy Road
Martinsburg, WV 25405
              (Direct)
800-578-7223 (Fax)




                                                                                     ATF0932
From:               Paul Jimenez
To:                 Han, Jonathan J.
Subject:            Re: FFL application supporting docs
Date:               Thursday, April 16, 2020 3:34:06 PM


Thank you for the email. I will gather what I can and call you if i have any questions.

Best Regards,

Monique Jimenez

JA Industries LLC
Henderson, NV 89002




On Thursday, April 16, 2020, 11:12:40 AM PDT, Han, Jonathan J.                               > wrote:



Hi, Paul,



I hope this email find you doing well. I reviewed the application and there need to be few corrections on
the application. We will go over the application together when we do he telephone interview when we are
ready. Please have a copy available or I can try to send you the one you submitted.



Here are the list of documents you can prepare and send to me for the inspection:



1.       LLC ownership document (statement of ownership or LLC document showing percent ownership)

2.       Property owner permission letter

3.       EIN document form IRS

4.       Fictitious Firm Name certificate for trade name if you intend on using one

5.       Any local business licenses.



Please give me a call anytime if you have any questions. We can set up a telephone interview part
when you are free Paul.



Thank you!




                                                                                               ATF0933
ATF0934
ATF0935
Cell:




From: Paul Jimenez <jaindustriesllc@yahoo.com>
Sent: Thursday, April 16, 2020 12:34 PM
To: Han, Jonathan J. <
Subject: Re: FFL application supporting docs


Thank you for the email. I will gather what I can and call you if i have any questions.



Best Regards,



Monique Jimenez




JA Industries LLC


Henderson, NV 89002




On Thursday, April 16, 2020, 11:12:40 AM PDT, Han, Jonathan J. <j                            > wrote:




Hi, Paul,



I hope this email find you doing well. I reviewed the application and there need to be few corrections on
the application. We will go over the application together when we do he telephone interview when we are
ready. Please have a copy available or I can try to send you the one you submitted.



Here are the list of documents you can prepare and send to me for the inspection:




                                                                                               ATF0936
1.       LLC ownership document (statement of ownership or LLC document showing percent ownership)

2.       Property owner permission letter

3.       EIN document form IRS

4.       Fictitious Firm Name certificate for trade name if you intend on using one

5.       Any local business licenses.



Please give me a call anytime if you have any questions. We can set up a telephone interview part
when you are free Paul.



Thank you!




Jonathan J. Han
Industry Operations Investigator

Bureau of Alcohol, Tobacco, Firearms and Explosives

San Francisco Field Division/ Las Vegas III Field Office

Office:

Cell: (




                                                                                            ATF0937
ATF0938
ATF0939
ATF0940
ATF0941
ATF0942
